Detailed Action
	The communications received 03/11/2022 have been filed and considered by the Examiner. Claims 1-3 and 6-15 are pending. Claims 1, 6-8, and 14-15 are amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
“so that a side on the opposite side as a direction of gravity” should read “so that a side on the opposite side along a direction of gravity” or similar correction.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the cyclone classifier".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination it is understood to read “a cyclone classifier”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 6, 8-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagami et al (US 2014/0027075) hereinafter YAMA (already of record) in view of Webb (US 2013/0292228) hereinafter WEBB (already of record), Medoff (US 2011/0111456) hereinafter MED (already of record), and Kemp et al (US 2014/0262095) hereinafter KEMP (already of record).
	
As for claim 1, YAMA teaches a defibrated material manufacturing device (a paper recycling device which contains a dry type defibrator) configured to defibrate a feedstock of clumps of shreds containing fiber into defibrated material (as It can handle dry type defibrating) [Abstract], the defibrated material manufacturing device comprising; a defibrator configured to defibrates feedstock (defibrator) [Fig. 1 #30; 0042] and a metering and storage device (the hopper with course crusher) [Fig. 1 #10-12; 0041]. 

YAMA does not teach:
-That the metering device is capable of measuring 
-a removal device before the defibrator.

WEBB teaches a method of ushering feedstock (paper) through in a manner that prevents blockages [Abstract]. In this method there is a metering device measuring element (container lever sensor) [Fig. 1 #65; 0057] that is used to measure the feedstock that has passed a previous process (the feeding of the paper into the container which determines the amount of paper in the container) [0057]. The paper is then stored into the container and discharged to a later process [0057-58]. This is done in order to maintain the momentum of the bulk of feedstock which the Examiner understands to contribute to preventing blockages. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the container and the metering device of WEBB to the end of the removal device of YAMA in order to prevent blockages by maintain the momentum of the bulk of feedstock. 

YAMA/WEBB does not teach a removal device.

MED teaches a system to treat biomass [Abstract] in which one manner of aiding in the removal of oversized and undesirable objects is by employing magnets [0159] in the initial cutting stage (when a cutter and screens are employed) [0159]. The feed preparation system of MED in its entirety helps to control the bulk density of the feedstock [0159-164] in a manner that allows for a wide range of fiber sources to be processed (as it is understood that the ability to control the sizing of these sources leads to the range of fibrous sources usable in MED) [0023; 0033; 0043; 0045; 0110-111].

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the removal device of MED which includes magnets to the initial feed of YAMA/WEBB and to have replaced the cutter of YAMA/WEBB [YAMA: Fig. 1 #11] with the one of MED [Fig. 3; 0159-164] as this would have allowed for the removal of oversized and undesirable objects and which would have allowed the control of bulk density thereby allowing for a wider range of fiber sources to be utilized. As MED allows for control of fiber length and utilizes cutting [0026; 0159-164] one of ordinary skill in the art would have expected success in its inclusion. 
YAMA/WEBB/MED teaches the feedstock flows in the direction of gravity [MED: Fig. 3 #220] but does not teach how the magnet is otherwise arranged. 

	KEMP teaches a magnet which is used to remove unwanted magnetic material [0059] these magnets can be rotatable drum and disks that are supported on shafts (the Examiner notes that during the rotation of a drum or a disk there will always be a side that is in the direction of gravity and that in order for it to function that it should contact the feedstock which the Examiner understands would flow along the round surface of the disc or drum) [Fig. 2b #270; 0059]. The movement of the drum surface about the axis is a manner of using the device which does not distinguish the claims from the prior art [see e.g. MPEP 2114].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the magnets on the shafts of KEMP as the magnets of YAMA/WEBB/MED in order to aid in the removal of unwanted magnetic material. A simple substitution of one known element (magnet) for another (magnetic drum/disc) to obtain predictable results (removal of magnetic material) is prima facie obvious [see e.g. MPEP 2143(I)(B)].

	As for claim 3, YAMA/WEBB/MED/KEMP teach claim 1 and that the metering device and storage device are configured in unison (as a hopper) [see claim 1]. 


As for claim 6, YAMA/WEBB/MED/KEMP teach claim 1 and further the article/material worked upon (resin) does not differentiate the claims from the prior art [see e.g. MPEP 2115]. 

As for claims 8 and 14, YAMA/WEBB/MED/KEMP teach claim 1, and YAMA/WEBB/MED/KEMP further teach a movable magnetic device which the Examiner understands to be capable of the requisite positioning in the claims (as each magnet is a drum). In addition, duplication of parts is prima facie obvious which would meet the limitation of requiring a second magnet [see e.g. MPEP 2144.04(VI)(B)].

As for claim 9, YAMA/WEBB/MED/KEMP teach claim 1 and the feedstock is an article/material worked upon which does not differentiate the claims from the prior art [see e.g. MPEP 2115].

As for claim 10, YAMA/WEBB/MED/KEMP teach claim 1 and that the apparatus is overall a part of a sheet manufacturing machine (as sheets are produced) [YAMA: 0067-70].

	As for claim 13, YAMA/WEBB/MED/KEMP teach claim 1 and that is it understood that the measuring device and the container are substantially one piece (as a hopper). In the alternative: 
Making integral/continuous is prima facie obvious [see e.g. MPEP 2144.04(V)(B, E)].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagami et al (US 2014/0027075) hereinafter YAMA (already of record) in view of Webb (US 2013/0292228) hereinafter WEBB (already of record),  Mohammadi (US 2017/0175338) hereinafter MO (already of record), and Kemp et al (US 2014/0262095) hereinafter KEMP (already of record).

As for claim 15, YAMA teaches a defibrated material manufacturing device (a paper recycling device which contains a dry type defibrator) configured to defibrate a feedstock of clumps of shreds containing fiber into defibrated material (as It can handle dry type defibrating) [Abstract], the defibrated material manufacturing device comprising; a defibrator configured to defibrates feedstock (defibrator) [Fig. 1 #30; 0042] and a container which stores a feedstock (the hopper with course crusher) [Fig. 1 #10-12; 0041]. 

YAMA does not teach:
-A load cell that measures feedstock that has passed the magnetic removal device and cyclone classifier.
-a removal device before the defibrator.

WEBB teaches a method of ushering feedstock (paper) through in a manner that prevents blockages [Abstract]. In this method there is a metering device measuring element (container lever sensor) [Fig. 1 #65; 0057] that is used to measure the feedstock that has passed a previous process (the feeding of the paper into the container which determines the amount of paper in the container) [0057]. The paper is then stored into the container and discharged to a later process [0057-58]. This is done in order to maintain the momentum of the bulk of feedstock which the Examiner understands to contribute to preventing blockages. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the container and the metering device of WEBB to the end of the removal device of YAMA in order to prevent blockages by maintain the momentum of the bulk of feedstock. 

YAMA/WEBB does not teach a removal device.

MO teaches the isolation of fibers from a feedstock [Fig. 1; 0045] in which before a feedstock is broken down (via milling) a cyclone [Fig. 1 #] and a magnet are employed to remove contaminants such as dust and stray metal [0045]. This allows for the utilization of a variety of feedstock such as leaves and stems [0045] in a manner that would allow for the production of popular products as toilet paper which requires improved flushability [0048]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the cyclone and magnet of MO before the feed (the hopper) to the defibrator of YAMA/WEBB in order to allow for the production of popular products such as toilet paper from a variety of sources. 

YAMA/WEBB/MO do not teach how the magnet is otherwise arranged. 
	KEMP teaches a magnet which is used to remove unwanted magnetic material [0059] these magnets can be rotatable drum and disks that are supported on shafts (the Examiner notes that during the rotation of a drum or a disk there will always be a side that is in the direction of gravity and that in order for it to function that it should contact the feedstock which the Examiner understands would flow along the round surface of the disc or drum) [Fig. 2b #270; 0059]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the magnets on the shafts of KEMP as the magnets of YAMA/WEBB/MED in order to aid in the removal of unwanted magnetic material. A simple substitution of one known element (magnet) for another (magnetic drum/disc) to obtain predictable results (removal of magnetic material) is prima facie obvious [see e.g. MPEP 2143(I)(B)].


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagami et al (US 2014/0027075) hereinafter YAMA (already of record) in view of Webb (US 2013/0292228) hereinafter WEBB (already of record), Medoff (US 2011/0111456) hereinafter MED (already of record), and Kemp et al (US 2014/0262095) hereinafter KEMP (already of record) as applied to claim 1 and further in view of Althofer (US 2014/0352902) hereinafter AL (already of record).

As for claim 2, YAMA/WEBB/MED/KEMP teach claim 1 but do not teach vibration. 
AL teaches that a vibration conveyor aids in separating the foreign matter from fibers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have had a vibration conveyor before the removal device as taught by AL in the apparatus of YAMA/WEBB/MED/KEMP as AL teaches that vibration conveyors aid in separating out foreign matter. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagami et al (US 2014/0027075) hereinafter YAMA (already of record) in view of Webb (US 2013/0292228) hereinafter WEBB (already of record), Medoff (US 2011/0111456) hereinafter MED (already of record), and Kemp et al (US 2014/0262095) hereinafter KEMP (already of record) as applied to claim 10 and further in view of Oguchi et al (US 2014/0290889) hereinafter OGU (already of record). 

	As for claim 11, YAMA/WEBB/MED/KEMP teach claim 10 and further teach a web forming device (mesh belt) and a sheet forming device [YAMA: 0065-70] but does not teach a device to incorporate resin. 
	OGU teaches a sheet manufacturing device [0042] which includes an additive feeding device [Fig. 1 #60; 0043] which is used to mix in a resin to the defibrated fiber (therefore substantially a mixing device) [0053]. This is done to enhance the strength of the sheet [0063].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the mixing device of OGU to add resin to the defibrated fiber of YAMA/WEBB/MED/KEMP in order to enhance the strength of the resultant sheet. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagami et al (US 2014/0027075) hereinafter YAMA (already of record) in view of Webb (US 2013/0292228) hereinafter WEBB (already of record), Medoff (US 2011/0111456) hereinafter MED (already of record), and Kemp et al (US 2014/0262095) hereinafter KEMP (already of record) as applied to claim 1 and further in view of Laitt (US 2018/0169707) hereinafter LAI (already of record).
As for claim 12, YAMA/WEBB/MED/KEMP teach claim 1 but do not teach the measuring of weight. 
LAI teaches a dispenser (a processor which employs a pusher) which employs a load (substantially a weight) sensor in a container (the load sensor on a bed) to determine dispensing of material (displacement of a pusher) [0119].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the weight based sensor of LAI to the measuring devices of YAMA/WEBB/MED/KEMP to aid in the control of dispensing from a container. Additionally, it would have been obvious to have replaced the measuring device of YAMA/WEBB/MED/KEMP with the one of LAI as this would have been a simple substitution of devices to determine the dispensing of material. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].
 

Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive.
Applicant argues on pg. 8-9 that the magnets of KEMP as drums/discs/screens mounted on shafts do not rotate due to a moment produced by a weight of the part of the foreign matter attached.
The Examiner respectfully disagrees. In KEMP the magnets are described as “rotatable drums, discs, or screens arranged around elongated shafts, which can be rotated around their longitudinal axes” [0059] therefore as magnetized drums/discs which are rotatable an in contact with the foreign matter would be capable of the amended claim limitation requiring the movement due to the weight of the part of the foreign matter. In addition, the movement of the magnets are a matter of using the device which does not distinguish the instant claims from the prior art [see e.g. MPEP 2114].
The Applicant argues on pg. 6 that the 112(f) limitation applied to “removal device” of claim 15 is in error as claim 15 recites a “magnetic removal device”.
The Examiner notes that as currently claimed, removal device of claims 1, 2, and 15 is no longer being interpreted under 112(f) as it is now directly tied to the structure of a “first magnet” and a “rotating shaft”. Otherwise it is the Examiner’s understanding that even if the amendment had not occurred, that the simple addition of “magnetic” in front of “removal device” does not supply the functional language with sufficient structure as it merely modifies the function of “removal” requiring it to be “magnetic”.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
                                                                                                                                                                                            /Eric Hug/Primary Examiner, Art Unit 1748